In Mandamus. On answer of respondent. An alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05:
The parties shall file any evidence they intend to present within 20 days after the date of this entry; relator shall file a brief within 10 days after the filing of the evidence; respondents shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondents’ brief.
It is further ordered by the court that relator’s motion for notification is denied as moot.
Pfeifer, Lanzinger, Kennedy, and O’Neill, JJ., concur.
O’Connor, C.J., and O’Donnell and French, JJ., dissent.